Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 1 of 16
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 2 of 16
  Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 3 of 16




  EXHIBIT AS INTEGRAL
PART OF THIRD AFFIDAVIT
    OF BRIAN ERSKINE
 FILED WITH RESPONSIVE
     MEMORANDUM
    IN OPPOSITION TO
 MOTION TO SUBSTITUTE
          (D#36)

STATEMENT OF BRIAN ERSKINE, PLAINTIFF

     SUMMARY of How I Solved the Quest
         and Why I Came to Sue
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 4 of 16




       STATEMENT OF BRIAN ERSKINE, PLAINTIFF
  SUMMARY of How I Solved the Quest and Why I Came to Sue

I Solved for fun, finding the path to Solving casually or almost
inadvertently. I sued both with standing of contract and material
claim, and with deeper motivation: as authorities emphasized, the
Quest became a phenomenon that promised indefinite mayhem,
risking, hurting, and killing Participants and safety professionals.
Authorities were correct and were not overreacting. This clear danger
repeatedly manifested, and was not merely hypothetical.

I learned of the Quest in May 2016, while living and working in Phnom
Penh, Cambodia, from web news of search for a missing Participant,
Randy Bilyeu, later found dead by outdoor misadventure. This
seemed an isolated incident. Unprepared or unfortunate people
sometimes meet a tragic fate outdoors. I did not begin Participating
in response to Bilyeu’s fate except as news that a Quest existed.

I explored the Quest by web the next weekend at home as a puzzle
pastime, as one might the New York Times Sunday crossword,
without preconceived idea, drive, or determination. I learned that in
2010 Fenn, a Vietnam War veteran and self-made wealthy Santa Fe
art dealer, sponsored a Quest ostensibly to find a Box by publishing a
Memoir entailing a Poem. I had visited Santa Fe, Taos, (etc.) before
and am familiar with New Mexico’s rich heritage. I next performed
scattered web searches until finding “traction” on the Quest topic.

The first Quest resource I delved — finding “traction” — was the
travel blog, no longer online, of a North Carolina woman named Pam
Shetron, with whom I have had no other contact. Pam’s story, not
Box allure, “drew me in.” Pam with family had road-tripped to
Silverton, Colorado and had sought the Box inside the masonry
foundation of the “Christ of the Mines” statue above town to the
northwest. It struck me as odd that Silverton would share this feature
with, for example, Rio de Janeiro. I’m also Catholic. So I researched
local history to know the statue’s backstory and returned to Pam’s
blog, setting a consistent pattern I would follow ultimately to Solve.

                                     1
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 5 of 16




Pam seemed smart, substantial, warm, credible, levelheaded, and an
intrepid woman of character. Through her blog, I enjoyed Pam’s
travel and Quest experience. The blog showed Pam meeting Fenn as
social media still evidences; Fenn’s willingness to meet seemed
notable. I also lived in Colorado in my late teens. Small, tidy, quiet,
dry, sunny, cool, and high in the San Juans, Silverton is “the
opposite” of Phnom Penh on the low Mekong, where May begins the
stifling rainy season. Also, I happen to own a board game called
“Silverton,” by Mayfair Games, whose goal is to earn Monopoly
money building rails and mining on a cardboard Rockies map. That
game has no Quest connection, but it connected me specifically
with Silverton. Pam’s blog validated the Quest for me. If it was
real to Pam, I felt it could be real to me too, at least for the moment.

I turned to Google Maps to find Pam’s landmarks and more, widely
exploring the Silverton area. A blog photo showed turbid, “chocolate
milk” water from Cement Creek, polluted by Gilded Age mine waste,
merging with the pristine Animas River below town. An “extreme”
helicopter ski area above town also captured my attention. My older
brother is an expert skier, as are some high school classmates, as we
both — though New England born — grew up at Willamette Falls near
Mount Hood in Oregon. Regrettably, I’m a clumsy skier. Above the
ski area, past the infamous “Gold King” mine (site of a notorious 2015
mine remediation “wastewater escape” disaster I’d read about), I
found Cement Creek’s source at Brown Mountain, a “thirteener.”
Brown water, Brown Mountain — makes sense! I’m an investment
and risk professional. Part of a portfolio I had managed in Cambodia
included a company bottling water from Kulen Mountain, medieval
birthplace of the Khmer Empire (builders of Angkor Wat), while
another was a brewery — so, water source quality mattered to me,
as also, for two diﬀerent sets of cultural reasons, to both Cambodia
and France. Thus did I “connect dots,” and not only about the Quest.

On Google Maps, place names appear as maps are panned and
zoomed. Immediately east of Brown Mountain, the Uncompahgre
River “appeared.” As a former Colorado resident I already knew this
key river’s geography. But as my mind wandered freely in an

                                     2
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 6 of 16




investigative space, it fatefully occurred to me to care to know what
its unusual name meant. After failing at guessing Spanish origin or a
place name in Spain (Basque, maybe?), 5280 Magazine helpfully
informed that “Uncompahgre” is Ute for “warm flowing water” — like
“Mississippi,” widely known to mean in Ojibwa “father of waters” (or
Algonquian words “Connecticut” and “Massachusetts,” birthplaces of
the Erskine brothers). Thus, in a weekend, Pam’s blog had led me to
a “home of Brown” and “where warm waters halt” in Lake Como,
where the map shows the Uncompahgre ponds right below Brown
Mountain. I also realized that the Poem in Spanish, which I speak
fairly well after also having lived and and worked in Chile and later the
Dominican Republic, would begin “Como he ido…” (“As I have
gone…”) Noting these facts but still not firmly Quest focused, I then
read about people oﬀ-roading below Brown Mountain near Lake
Como in Jeeps, which looked like fun.

Following someone else’s Jeep adventure online — not Pam’s, and
not the Quest — I traced the Uncompahgre River north downstream
through Poughkeepsie Gulch until the river cataracts at U. S. 550 just
below where Climax Creek enters (which immediately evoked “the
end is ever drawing nigh”). Delving more, finding other information,
and not jumping to conclusions, I made notes and planned to visit
Climax Creek (“Visit” — which turned out to be the Location vicinity,
as Exhibited) on my next trip to the United States as it was a short
hike from a scenic overlook and parking area. I then partly dropped
the Quest and kept it “in the back of my mind” as a mental break
from Cambodia connecting me with my home, the American West.

Over calendar quarters, with sporadic eﬀort by inspiration, to my
surprise, and not by determined focus, evidence emerged piecewise
— Otto Mears, Chief Ouray, history, literature, culture, art, science, rail
and mining heritage, etc. as Exhibited — that I had found information
of key Quest value. Evidence was by researching local topics,
delving results, and loosely integrating and associating with
Quest themes that seemed to emerge and fit, not by focusing on
the Box. I created a “living document” to organize evidence, but did
not “fall down a rabbit hole” or “become obsessed.” I spent little

                                     3
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 7 of 16




time on voluminous Quest web posts, blogs, and message boards;
never “joined” the “Quest community,” and as Fenn knew and
aﬃrmed, never bothered to read the Memoir — but I reviewed
short excerpts and its illustrations, one of which proved key.

Visits during travel to see family in northern Arizona — having family
within a long weekend drive of the San Juans enabled Visits at all
— yielded little but outdoor experiences and photos. My “cover
story” was to pose as an amateur geologist. I look the part, and in
my late teens I worked in Denver for an oil geologist who also was a
master painter (a building tradesman) during industry downturns. But
eventually, cumulating evidence and no Box troublingly converged
with news of Participant deaths and police complaints from June
2017, motivating what I intended as a final Visit in August 2018 during
a drought (marked by headline forest fires) that I felt might facilitate
Location vicinity access. I had too much evidence to quit, but my
view had darkened from “This Quest is fun, I enjoy Colorado, it’s a
break from Cambodia, don’t know about the Box, maybe there’s a
twist” to “This has become bad and weird, people killed and hurt,
police and rescuers complained — what the hell is Fenn thinking?”

Frustrated, I concluded that Visit by taking many photos of the
Location vicinity from many directions, helped by using the nearly dry
riverbed as a corridor, planning later review. One of those was the
Photo, taken from a riverbank fire pit where I would drop my light gear
during Visits. On prior Visits I had noted the naturally artistic
composition of the Photo scene from the fire pit — the slope, rock
layers, boulder, sunny babbling riverbank, and other distinctive
features. These secluded surroundings, behind Mount Abrams and
not “next to a highway” as Fenn spuriously claimed, are a focal point
where I would pause and reflect during Visits. People gravitate
outdoors toward flowing water, light, fire, quiet, and mixed scenery,
and away from stony darkness, steep slopes, thick brush, broken
terrain, or gravel roads with noisy dirt bikes, Jeeps, and people whom
I’d only have to lecture about area geology. My younger sister is a
professional visual artist who won an art scholarship to college and
earned a Yale MFA, and I have a small fraction of her great perceptive

                                     4
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 8 of 16




talent. After that Visit, I presented my organized evidence to New
Mexico state police, because that’s what a lawful citizen does after
police publicly seek help. I did not ask police to help me. Later in
2018, I connected with Bob Boze Bell of True West, who in December
— as I was in no hurry, indeed I hesitated to bother Bell — confirmed
delivery of my work to Fenn. Emulating Pam, I also made a simple
webpage publishing my evidence, over which I felt it wise to register
inexpensive Federal copyright (https://www.fennsolve.com).

Months passed and little happened until April 2019. After returning
from work trips including to Chennai and Vellore in Tamil Nadu in
southern India — so, not while Questing — I woke sharply from
deep sleep at a small hour “seeing” that the Photo by Overlay
matched the Drawing in the Memoir’s epilogue, and thinking “The old
man [with the ax] fits over the tall tree.” I did not “dream about the
Quest” and realized this visual link in a “deep mental flash” or without
focus but after lengthy “subconscious mental fermentation” of Photo,
Drawing, and more. Rushing to my computer in my shorts, I matched
the two images finding that the bird and moon fit over the bush, the
rock fit over the stump, and “45°” “written in the stars above”
matched diagonals in the slope and rock layers. This visual proof
was the “picture worth a thousand words” unlocking the Quest and
catalyzing communication: by Overlay the Drawing matched the
Photo’s landscape, showing that I’d found the true Location.

Thanks to Pam’s blog and research, legwork, insight, and appropriate
persistence motivated by evidence — but not genius, obsession,
intense focus, “hard labor,” or “many journeys and futile searches” —
I was “right the first time” even if it required multiple Visits and lengthy
time to “connect the dots.” Without much stress or emotional
investment, I picked up the end of Pam’s thread, went a short
distance beyond to a new stopping point above an accessible
waterfall and parking area, found Climax Creek, researched,
repeatedly Visited and familiarized, and found that Solution emerged
because it is correct, it was there to be found as the Overlay
shows. “Being right the first time” is not an “incredible coincidence”
and matches Fenn’s statements that a Solver had to know where to

                                     5
      Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 9 of 16




begin (Lake Como, as the Poem begins “Como he ido…”), as it is
otherwise impossible to find a landscape the width of a tennis court
(much less a Box) in a vast geography. Fenn has stated that “foreign
languages” are not needed to Solve: Ute, Spanish, and English are
the Location’s native languages.

Solving was easier than figuring out how to use Solution. Yet from
the time of public police complaints beginning in June 2017, amid
mounting deaths and repeated new incidents, public safety oﬀered a
key application. The meritless December 2019 fraud suit in which I
filed to intervene on Fenn’s side made me see the Quest in civil legal
terms. My investment and risk career drove belated realization
that the Poem is a unilateral open contract for Box delivery, like
car insurance, as I managed investments for a leading insurer in
Cambodia and Laos. Only suit — not discovery, persuasion,
consultation, publication, or exhortation — busted the Quest.

Defense counsel’s likely “argument” might be a kind of sweeping Rule
8(b)(3) denial that my work is “nonsense,” a vast act of “confirmation
bias.” This argument, if dared, would be absurd, contradicting Fenn
and the contract, which states that Fenn must give you title after
some act other than finding the Box — namely the Location, shown
by Overlay. It also would be a professional insult. I once taught basic
statistics to freshmen at two Ivy League schools and am an
investment and risk professional, so I know what confirmation bias is
— preferential seeking of, and distortion of, even genuine evidence
to sustain a preconception in a way that degrades judgment. (It’s
also a human mistake we all have made before). My work stemmed
from Pam’s blog. Results were assembled piecewise, not forced into
a preconception. My research emerged from curiosity about local
adventure, geography, ecology, economy, heritage, and history (see
Exhibits), not a Box hunt. Research thematically naturally converged
on the Quest because if you’re in the right place, it must. I focused
only after Solving, prioritized police concerns, credit Pam with the
original idea, and “found” visual proof waking up in the middle of the
night. The Box is absent at the Location as the Poem, contractually,
indicates by plain words. Fenn likely relied on that fact remaining

                                     6
     Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 10 of 16




obscure and on Participant community insistence (a kind of “peer
pressure”) that only a “found Box” was success, manipulatively
perpetuating the Quest. Clearly, I exerted eﬀort, cared about and
curated my work, and Participated fully — Solving was not a mere
stroke of luck, and I developed a level of focus, always proportional
to the emerging evidence. But the fact pattern, the plain authenticity
of my actions and overwhelmingly clear narrative and visuals, expose
as false any claim of obsession or stubborn determination to validate
preformed bias, or put myself on a pedestal, as if my work were a
sort of essay version of the irresponsible crank Participant rescued
from a snowy Yellowstone canyon in January and rightly prosecuted.

Clearly, I have little “ego” about Solving and do not see myself as a
genius or heroic actor. I Participated for fun, not to “save lives.”
But I already had done the key research, just as the Quest turned
more lethal, modifying my goal. “It grew as it went” (N. M.) and so I
“followed through” for public safety as defined not by me but by
obviously bad events (deaths, rescues, crimes) and by police and
rescuers. Having Solved, I refused to watch more outdoor mayhem
for Fenn’s fame or false "folk hero” status. These fears were not
exaggerated, peevishly resentful, or self-created manipulatively
to self-heroize. Rescuers appreciated the Quest ending (Gruver, M.;
AP, June 15, 2020; Rescuers relieved after legendary $2 M treasure
found; “‘We are very happy,’ said Dan Johnson, spokesman for
Dinosaur National Monument,” site of a March 2020 death and
rescue; see also Roberts, M., Westword; June 21, 2019; Forrest Fenn
Mum on Warning About Treasure Hunt That's Cost Lives. Unable to
motivate Fenn to meet or to honor contract, and stonewalled by
Fenn’s open admission to Bell by email defense Exhibited, I sued.

Factually, I ended the Quest by Solving and by lawful force of
Serving Fenn. Fenn posed belatedly as ending the Quest whose
true end he obfuscated for two (2) years before Service. As shown in
Exhibits, I respect Fenn (to a point) as otherwise no Quest would exist
to Solve. I also respect the creativity and art, or frankly major cultural
contribution, the Quest represents. I bear Fenn no ill-will beyond
contract suit. But I would have respected more had Fenn honestly

                                    7
     Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 11 of 16




resolved rather than foolishly and manipulatively trying to deny the
prize, totally incinerating credibility. After June 4 Service, Fenn
continued to play “hide the Box” after that lame game really was
over, while quasi-complying with contract by having the Box fetched
but not conveyed to me, the Solver. This is obvious. As the
proverbial “false god with feet of clay” (Dan. 2:31-36), Fenn long
knew I had Solved, but seemingly couldn’t bear it. Police were right,
Fenn had to be stopped or the Quest (regardless of Fenn’s intent)
demonstrably would have generated indefinite mayhem for no good
purpose. Karl failed to intimidate (as lawyers try) because fear and
greed don’t motivate me, and so, I stopped Fenn. Fatefully, another
Participant died even only weeks after Karl’s Threat Letter arrived.
Ultimately I’m a person of courage, justice, wisdom, and temperance;
of character, grit, and rule of law. I’m proud not of Solving but of
exemplifying those virtues. While I’m on no sort of mission, like
Silverton’s miners I thank God as “God enriches” (Ariz.) and “there is
nothing without the will of the deity” (Colo.) — see Dan. 2:20-22
“Blessed be the name of God forever and ever, for wisdom and
power are his. He causes the changes of the times and seasons,
establishes kings and deposes them. He gives wisdom to the wise
and knowledge to those who understand. He reveals deep and
hidden things and knows what is in the darkness, for the light
dwells with him.”

IMAGES FOLLOW:

1) Pam’s public social media showing meeting Fenn and Google
   search results referencing her former blog.
2) A summary map of my “mental path” from Pam’s blog to the
   Location, featuring sites of interest often unrelated to the Quest.
3) Drone video stills of Brown Mountain and Lake Como.
4) The Silverton area, with conspicuous Gilded Age rail gap, from
   the “Silverton” board game (“The Game of Colorado Railroading”).
5) The Gold King mine waste spill of 2015 shown in Cement Creek,
   normally brown anyway at all times even before 2010.



                                    8
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 12 of 16




                               9
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 13 of 16




                               10
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 14 of 16




                               11
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 15 of 16




                               12
Case 3:20-cv-08123-JJT Document 37-1 Filed 10/20/20 Page 16 of 16




                               13
